Citation Nr: 0201755	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-14 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post kidney transplant with hypertension prior to 
April 6, 1999.

2.  Entitlement to a rating in excess of 60 percent for 
status post kidney transplant with hypertension for the 
period from April 6, 1999 to October 28, 1999.

3.  Entitlement to an effective date earlier than October 29, 
1999, for the assignment of a 100 percent rating for status 
post failed kidney transplant with hypertension.



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had a verified period of active duty for training 
(ACDUTRA) from February 14, 1964 to September 12, 1964.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) Boston, Massachusetts Regional 
Office (RO).  By rating action of August 1999, the evaluation 
of the veteran's status post kidney transplant with 
hypertension was continued at 30 percent.  That rating had 
been assigned since June 1997.  The veteran appealed this 
decision.  

During the pendency of the appeal, by rating action in 
February 2000, an evaluation of 100 percent was assigned for 
the veteran's status post failed kidney transplant with 
hypertension, effective October 29, 1999.  The veteran 
appealed the effective date assigned for the 100 percent 
evaluation.  The Statement of the Case addressed both 
entitlement to an increased evaluation as well as effective 
date, therefore, both the increased rating issue, prior to 
October 29, 1999, and earlier effective date issue are on 
appeal and the issues are as noted above. 

Further, by rating action of September 2001, a 60 percent 
rating was assigned for the disorder from April 6, 1999.  
This was considered in a Supplemental Statement of the Case.  
Thus, the three issues as set forth on the title page are for 
consideration in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to a 
rating in excess of 30 percent for status post kidney 
transplant with hypertension prior to April 6, 1999; 
entitlement to a rating in excess of 60 percent for status 
post kidney transplant with hypertension for the period from 
April 6, 1999 to October 28, 1999; and entitlement to an 
effective date earlier than October 29, 1999, for the 
assignment of a 100 percent rating for status post failed 
kidney transplant with hypertension has been obtained by the 
RO.

2.  Prior to April 6, 1999, there is no showing of edema, 
blood pressure with diastolic pressure predominantly 120 or 
more or on laboratory testing of BUN 40 mg% or higher or 
creatinine 4 mg% or higher.  During this time period, the 
veteran reported feeling generally well.  

3.  For the period from April 6, 1999 to October 28, 1999, 
there is no showing that the veteran was on regular dialysis 
for his service connected disability or had markedly 
decreased function of kidney or other organ systems, or 
persistent edema and albuminuria or BUN 40 mg% or higher or 
creatinine 4 mg% or higher.  The veteran had hypertension and 
some edema, but reported feeling generally well during this 
time period.

4.  A 100 percent rating for status post failed kidney 
transplant with hypertension was granted by a February 2000 
rating decision effective from October 29, 1999.

5.  It is not shown by evidence dated prior to October 29, 
1999 that a 100 percent evaluation for the service connected 
status post failed kidney transplant with hypertension was 
merited, based on the facts on file at that time.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for status post kidney transplant with 
hypertension prior to April 6, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5110 (West 1991 and Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.400, 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 4.104, 4.115a, Diagnostic 
Codes 7101, 7530, 7531 (2001).

2.  The criteria for the assignment of a rating in excess of 
60 percent for status post kidney transplant with 
hypertension for the period from April 6, 1999 to October 28, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5110 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.400 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.27, 
4.104, 4.115a, Diagnostic Codes 7101, 7530, 7531 (2001).

3.  The criteria for an effective date earlier than October 
29, 1999 for the assignment of a 100 percent rating for 
status post failed kidney transplant with hypertension have 
not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 and 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating action of August 1973, service connection for 
albuminuria was granted and a 0 percent evaluation was 
assigned.

By rating action of December 1997, the veteran's service 
connected albuminuria was recharacterized as status post 
kidney transplant with hypertension and the evaluation was 
increased to 30 percent, effective June 19, 1997.

Received on January 12, 1999, was a claim for increase for 
the veteran's service connected kidney condition.  

Included in the claims file were VA treatment records that 
show that on February 11 1999, the veteran was seen with 
history of right side kidney transplant in February 1990.  He 
reported increased coughing and was diagnosed with pneumonia.  
His blood pressure was 140/94.  On March 8, 1999, the veteran 
was seen for a routine follow up visit.  It was noted that 
last month he was treated for pneumonia.  On examination, he 
was in no acute physical distress.  The abdomen was soft with 
no tenderness and no organs were palpable.  There was no 
ankle edema.  His blood pressure was 160/84.  On March 12, 
1999, the veteran was seen requesting medication for chronic 
sinus problems.  On examination, his blood pressure was 
178/108.  On March 19, 1999, the veteran was seen requesting 
medication renewal.  His blood pressure was 160/102.  An 
addendum from March 22, 1999 notes that the veteran returned 
to fill a prescription.  He reported feeling well and had no 
complaints.  His blood pressure right was 160/102 and left 
was 162/98.  On examination there was no ankle edema.  

Additional VA treatment records were included in the claims 
file and show that in April 1998, the veteran reported 
feeling well and had no complaints.  On examination the 
abdomen was obese with no organomegaly and no tenderness.  
There was no edema of the extremities.  On that date, blood 
pressure was 144/94.  In June 1998, the veteran reported 
feeling generally well and had no complaints.  His vital 
signs were normal.  Mild diastolic hypertension was noted.  
Blood pressure was 148/94.  In November 1998, the veteran 
reported feeling generally well and had no complaints.  On 
exam, the abdomen was soft, with no tenderness and no 
organomegaly, and there was no edema of the extremities.  
Blood pressure was 128/87.

VA laboratory records show that in April 1998, the veteran's 
urea nitrogen was 27 mg/dl, this was noted as abnormal high 
and reference range was 7 - 23.  Creatine was 1.9 mg/dl, this 
was noted as abnormal high and reference range was .7 - 1.4.  
In November 1998, the veteran's urea nitrogen was 35 mg/dl, 
this was noted as abnormal high and reference range was 7 - 
23.  Creatine was 2.7 mg/dl, this was noted as abnormal high 
and reference range was .7 - 1.4.  It was commented that the 
patient was not fasting.

Received in August 1999 were private laboratory records that 
include information not pertinent to VA rating criteria.

In August 1999, it was noted that the veteran failed to 
report for a scheduled VA examination.

By rating action of August 1999, the evaluation of the 
veteran's status post kidney transplant with hypertension was 
continued at 30 percent.  The veteran appealed this action.

Private treatment records from October 29, 1999 show that the 
veteran was on dialysis.

VA treatment records include that on August 30, 1999, the 
veteran had returned for a routine follow up visit.  He 
reported feeling generally well and had no complaints.  On 
examination, the veteran was in no acute physical distress.  
The abdomen was soft with no tenderness and no organomegaly.  
There was no ankle edema.  His blood pressure was 170/100.  
In November 1999, the veteran was seen for a routine follow 
up visit.  He reported being hospitalized October 11, 1999 to 
October 29, 1999 for rectal bleeding due to diverticulitis 
and developed complete kidney rejection and was started on 
dialysis three times weekly.  The assessment included chronic 
renal failure on dialysis.  

By rating action of February 2000, the evaluation of the 
veteran's service connected status post failed kidney 
transplant with hypertension was increased to 100 percent, 
effective October 29, 1999, due to the need for regular 
dialysis.  In April 2000, the veteran appealed the effective 
date of the 100 percent evaluation, and contended that it 
should be February 1, 1999 as he reopened his claim in 
January 1999.

Received were private treatment records that includes a 
progress note from April 6, 1999 shows that the veteran was 
seen at the transplant clinic for routine follow up.  He was 
status post a cadaveric renal transplant in February 1990.  
Since his last visit he had done reasonably well; however, 
his blood pressures over the last several months had been 
ranging 150-170/98-102.  Review of systems otherwise was 
negative.  On examination, blood pressure was 198/120.  Lower 
extremities revealed 1+ edema present to the level of the 
knees bilaterally.  Laboratory studies were pending, however 
serum creatine of late had been ranging 1.9 to 2.2.  
Iothalamate clearance on February 22, 1999 revealed a GFR of 
41.7 ml/minute, at which time his serum creatine was 2.1.  It 
was noted that the veteran's Glofil had diminished since the 
last study performed in April 1998, at that time his serum 
creatinine was 1.8.

A private hospital summary shows that the veteran was 
admitted in October 11, 1999 and discharged October 29, 1999.  
The hospital course included that the veteran had a diagnoses 
of lower gastrointestinal bleed.  He additionally underwent 
an angiogram because of extremely labile hypertension and a 
concern for renal artery stenosis of the renal transplant 
renal artery as well as to look at the mesenteric 
circulation.  Following that, he became markedly fluid 
overloaded as well as manifesting signs of uremia with renal 
deterioration on a background of chronic renal failure, on 
the basis of chronic rejection with the last Glofil in August 
being 15, at which time a creatinine was 3.1.  The discharge 
diagnoses included lower gastrointestinal bleed secondary to 
diverticular disease, stabilized medically, and end stage 
renal failure secondary to chronic rejection in a transplant 
kidney, status post renal and mesenterica angiogram with no 
evidence of renal artery stenosis and no return of renal 
function post angiogram.  

In a notation in November 2000, it was noted that the veteran 
had been a patient at a dialysis facility.  He was on life 
sustaining hemodialysis three times weekly.  He had been on 
dialysis previously, received a kidney transplant and had 
been back on dialysis since October 1999.  

By rating action of September 2001, the evaluation of the 
veteran's service connected status post failed kidney 
transplant with hypertension, was increased from 30 percent 
to 60 percent effective April 6, 1999, due to blood pressure 
reading of 198/120 and some edema shown on clinical 
evaluation on that date.  


II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for entitlement to a rating in excess of 30 
percent for status post kidney transplant with hypertension 
prior to April 6, 1999; entitlement to a rating in excess of 
60 percent for status post kidney transplant with 
hypertension for the period from April 6, 1999 to October 28, 
1999; and entitlement to an effective date earlier than 
October 29, 1999, for the assignment of a 100 percent rating 
for status post failed kidney transplant with hypertension.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In this regard there 
has been notice as to information needed and there has been a 
rating decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  These regulations provide no additional duties, are 
not more favorable to the veteran than the statute, and are 
satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of an examination.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

It is noted that the veteran failed to appear for a VA 
examination scheduled in August 1999.  However, due to the 
nature of the issues in this case, there is no showing that a 
new examination would be of any assistance in the veteran's 
claim as the issues related to the status of the veteran's 
disability prior to August 1999, and any current examination 
would only show the status of the veteran's disability 
currently.  Further, treatment records of record provide full 
and complete accounts of the veteran's disability during the 
time periods at issue and are sufficient to adjudicate the 
veteran's claim.  Therefore, no useful purpose would be 
gained in remanding this case for a new examination.  At this 
point a 100 percent rating is assigned, and a current 
examination would not provide information concerning the 
veteran's status in August 1999.  There is no reasonable 
basis for a change in the outcome if a new examination was 
performed. 

A.  Increased rating-Legal Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Under applicable criteria for ratings of the genitourinary 
system, it is noted that diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunction, infections, or a combination of these. 

The veteran's service connected status post failed kidney 
transplant with hypertension is rated under Diagnostic Codes 
(DC) 7530-7531.  (A hyphenated code is used when a rating 
under one diagnostic code requires use an additional 
diagnostic code to identify the basis for the evaluations 
assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 (2001)).  
Diagnostic Code 7530 is for chronic renal disease requiring 
regular dialysis and provides for rating as renal 
dysfunction.  Diagnostic Code 7531 is for kidney transplant 
and provides a 100 percent evaluation following transplant 
surgery, thereafter, rate on residuals as renal dysfunction 
with a minimum rating of 30 percent.  

Renal dysfunction:
Requiring regular dialysis, or precluding 
more than sedentary activity from one of 
the following:  persistent edema and 
albuminuria; or BUN more than 80mg%; or 
creatinine more than 8mg%; or, markedly 
decreased function of kidney or other 
organ systems, especially 
cardiovascular...........100

Persistent edema and albuminuria with BUN 
40 to 80mg%; or creatinine 4 to 8mg%; or 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of 
exertion....................80

Constant albuminuria with some edema; or 
definite decrease in kidney function; or 
hypertension at least 40 percent 
disabling under diagnostic code 
7101.........60

Albumin constant or recurring with 
hyaline and granular casts or red blood 
cells; or, transient or slight edema or 
hypertension at least 10 percent 
disabling under diagnostic code 
7101............30

Albumin and casts with history of acute 
nephritis; or, hypertension non-
compensable under diagnostic code 
7101........0

38 C.F.R. § 4.115a (2001).

Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides:

Diastolic pressure predominantly 130 or 
more..........60

Diastolic pressure predominantly 120 or 
more..........40

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more...................20

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control.........10
 
38 C.F.R. § 4.104 (2001).


1.  Entitlement to a rating in excess of 30 percent for 
status post failed kidney transplant with hypertension prior 
to April 6, 1999.

The evidence in this case shows that, prior to April 6, 1999, 
the veteran reported feeling generally well and on 
examination, there was no edema of the extremities.  His 
blood pressure ranged from 140/94 to 178/108.  VA laboratory 
reports show that the veteran's urea nitrogen (BUN) ranged 
from 27 to 35 mg/dl and creatine from 1.8 to 2.7 mg/dl.  
There is no showing of constant albuminuria with some edema 
or definite decrease in kidney function and the veteran's 
blood pressure readings do not show diastolic pressure 
predominantly 120 or more as would be required for a 60 
percent evaluation.  Nor is there a showing of BUN 40 mg or 
higher or creatinine 4 mg or higher as would be required for 
an 80 or 100 percent evaluation.

Therefore, the evidence does not show that the criteria for a 
rating in excess of 30 percent for status post failed kidney 
transplant with hypertension prior to April 6, 1999 have been 
met.  The symptomatology of the veteran's disability more 
nearly approximates the 30 percent evaluation than the higher 
evaluation.  In sum, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased rating.

2.  Entitlement to a rating in excess of 60 percent for 
status post failed kidney transplant with hypertension for 
the period from April 6, 1999 to October 28, 1999.

The evidence in this case shows that for the period from 
April 6, 1999 to October 28, 1999, the veteran reported 
feeling generally well with no complaints and was in no acute 
physical distress.  In April 1999, there was some edema.  In 
August 1999, there was no ankle edema.  His blood pressure 
during that time period ranged from 170/100 to 198/120.  In 
August 1999, the creatinine reading was 3.1.  There is no 
showing of regular dialysis, or markedly decreased function 
of kidney or other organ systems, or persistent edema and 
albuminuria or BUN 40 mg or higher or creatinine 4 mg or 
higher as would be required for a higher evaluation.

Therefore, the evidence does not show that the criteria for a 
rating in excess of 60 percent for status post failed kidney 
transplant with hypertension for the period from April 6, 
1999 to October 28, 1999 have been met.  The symptomatology 
of the veteran's disability more nearly approximates the 60 
percent evaluation than a higher evaluation.  In sum, the 
preponderance of the evidence clearly establishes that the 
symptoms do not meet the criteria for an increased rating.

B.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998).

Under certain circumstances, a report of hospitalization or 
examination may be construed as an informal claim to reopen.  
38 C.F.R. § 3.157.

The veteran filed a claim for an increased rating for his 
service connected kidney disability on January 12, 1999.  The 
evidence in this case shows that the veteran was on dialysis 
for the service connected kidney disability beginning October 
29, 1999.  By rating action of February 2000, the evaluation 
of the veteran's service connected status post filed kidney 
transplant with hypertension was increased to 100 percent, 
effective October 29, 1999, due to the need for regular 
dialysis.  The veteran appealed this effective date.

As noted in the discussions above, there is no basis for an 
evaluation of 100 percent for the veteran's service connected 
kidney disability prior to October 29, 1999.  An increased 
rating cannot be assigned prior to the date that entitlement 
to the particularly disability rating is shown.  38 U.S.C.A. 
§ 5110.  Thus, an effective date for the 100 percent rating 
prior to October 29, 1999, is not warranted.  38 U.S.C.A. § 
5110; 38 C.F.R. 3.400(o).

It is noted that the 60 percent and 100 percent ratings were 
assigned, in accordance with law, when the criteria were met.  
While the date of the claim is one matter considered in 
assigning effective dates, a higher rating can not be shown 
until demonstrated by the facts.  In this case, the 100 
percent rating was not warranted until the start of dialysis.  
The 60 percent rating was not shown until the increase in 
blood pressure was shown to be sustained.  Thus, the ratings 
assigned by the RO were proper for the time assigned, and 
were in accordance with applicable law and regulations.  
There is no balance to the evidence and the doctrine of 
reasonable doubt is, therefore, not for application.


ORDER

Entitlement to a rating in excess of 30 percent for status 
post kidney transplant with hypertension prior to April 6, 
1999, is denied.

Entitlement to a rating in excess of 60 percent for status 
post kidney transplant with hypertension for the period from 
April 6, 1999 to October 28, 1999, is denied.

Entitlement to an effective date earlier than October 29, 
1999, for the assignment of a 100 percent rating for status 
post failed kidney transplant with hypertension, is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

